Case 1:19-mj-00148-B Document 5-1 Filed 09/13/19 Page 1 of 11   PageID #: 16
Case 1:19-mj-00148-B Document 5-1 Filed 09/13/19 Page 2 of 11   PageID #: 17
Case 1:19-mj-00148-B Document 5-1 Filed 09/13/19 Page 3 of 11   PageID #: 18
Case 1:19-mj-00148-B Document 5-1 Filed 09/13/19 Page 4 of 11   PageID #: 19
Case 1:19-mj-00148-B Document 5-1 Filed 09/13/19 Page 5 of 11   PageID #: 20
Case 1:19-mj-00148-B Document 5-1 Filed 09/13/19 Page 6 of 11   PageID #: 21
Case 1:19-mj-00148-B Document 5-1 Filed 09/13/19 Page 7 of 11       PageID #: 22




               12th
   P. Bradley Murray   Digitally signed by P. Bradley Murray U.S.
                       Magistrate Judge
                       DN: cn=P. Bradley Murray U.S. Magistrate
   U.S. Magistrate     Judge, o=Southern District of Alabama,
                       ou=United States District Court,

   Judge               email=efile_murray@alsd.uscourts.gov, c=US
                       Date: 2019.09.13 08:18:48 -06'00'
Case 1:19-mj-00148-B Document 5-1 Filed 09/13/19 Page 8 of 11   PageID #: 23
Case 1:19-mj-00148-B Document 5-1 Filed 09/13/19 Page 9 of 11   PageID #: 24
Case 1:19-mj-00148-B Document 5-1 Filed 09/13/19 Page 10 of 11   PageID #: 25
Case 1:19-mj-00148-B Document 5-1 Filed 09/13/19 Page 11 of 11   PageID #: 26
